Opinión concurrente, y disidente en parte, del Juez Aso-ciado
Señor Negrón Fernández.
Creo que la sentencia recurrida debe ser confirmada en su totalidad. .Una vez que llegamos a la conclusión de que el Tesorero no estuvo justificado en negarse a permitir el esta-blecimiento del fondo de reposición, desaparece la base que tuvo dicho funcionario para determinar que hubo ganancia, y por consiguiente, para la imposición de la contribución, por vía de deficiencia, resultante de tal ganancia. En tal situa-ción, a mi juicio, no fué error del tribunal recurrido, al fallar el caso, dejar sin efecto la determinación de deficiencia del Tesorero.
Aun cuando “en este caso no se litiga la determinación de deficiencia notificada a la contribuyente”, se reclamaba por ésta, sin embargo, el derecho al establecimiento de un fondo de reposición. Reconocido ese derecho, el pronunciamiento dejando sin efecto la determinación de la deficiencia que con su propia negativa a permitir el establecimiento de dicho fondo produjo el Tesorero, es secuela necesaria de la adjudi-cación final en la controversia principal, que es definitiva, es la ley entre las partes y no puede ser relitigada. La pecu-liaridad de este caso consiste en que la adjudicación sobre la existencia del derecho de la contribuyente al establecimiento del fondo de reposición excluye la existencia de la autoridad del Tesorero para imponer la contribución, ya que la ganancia sobre la cual podría imponerse, no existe.
Por lo dicho, confirmaría en su totalidad la sentencia recurrida.